Citation Nr: 0420887	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  02-13 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to vocational rehabilitation and education 
benefits under the provisions of Chapter 31.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978, and from December 1979 to October 1983.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado. 

In March 2004, the undersigned Veterans Law Judge conducted a 
videoconference hearing.  After the hearing, the Board 
received the additional evidence with the proper waiver of 
Agency of Original Jurisdiction consideration.  See 38 C.F.R. 
§ 20.1304 (2003). 

As the issue in this case pertains to Vocational 
Rehabilitation and Education (VR&E) benefits, the appeal is 
REMANDED to the RO.  VA will notify you if further action is 
required on your part.


REMAND

In a January 2002 decision, a Vocational Rehabilitation 
Counselor determined that the veteran did not have a serious 
employment handicap and found that the basic determination 
date had passed.  Subsequent to that determination, increased 
ratings were assigned for a lumbosacral spine disability and 
separate ratings were assigned for each knee disability.  
Also, service connection for a right shoulder disability 
under 38 U.S.C. § 1151 was granted in April 2003.  Therefore, 
there has been a material change in the veteran's level of 
disability.  

The Board also notes that the statement of the case issued in 
May 2002 and the supplemental statement of the case issued in 
November 2003 do not include provisions pertaining to a 
serious employment handicap and periods of eligibility.  The 
veteran should have enough information to adequately 
articulate the basis for his appeal.  See 38 C.F.R. §§ 19.29, 
19.31 (2003).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The RO should contact the veteran, 
and request that he identify any health 
care provider that treated him for his 
service-connected disabilities.  Based on 
his response, the RO should attempt to 
procure copies of all records that have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the AMC 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

3.  Once the above actions have been 
accomplished, the RO should ensure that a 
Vocational Rehabilitation Counselor makes 
the determinations as required by 
regulations and that the determinations 
are made a part of the record.  The 
report should be typed.  

4.  After undertaking any other 
development deemed essential, the RO 
should re-adjudicate the veteran's claim 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  The Supplemental Statement of 
the Case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


